UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6546



CHARLES RAY EDGELL,

                                              Petitioner - Appellant,

          versus


WILLIAM S. HAINES, Warden,

                                               Respondent - Appellee,

          and


HOWARD PAINTER, Warden, Mt. Olive Correctional
Complex,

                                                           Respondent.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Irene M. Keeley, Chief
District Judge. (CA-99-196-1)


Submitted:   September 28, 2001            Decided:   October 15, 2001


Before WILLIAMS and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.
Charles Ray Edgell, Appellant Pro Se.    Darrell V. McGraw, Jr.,
Allen Hayes Loughry, II, OFFICE OF THE ATTORNEY GENERAL OF WEST
VIRGINIA, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Charles Ray Edgell seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2001).   We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the

reasoning of the district court. Edgell v. Haines, No. CA-99-196-1

(N.D.W. Va. Mar. 28, 2001).    We decline to appoint counsel and

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                 2